Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

dated as of

 

April 15, 2014

 

between

 

MOELIS & COMPANY

 

and

 

MOELIS & COMPANY PARTNER HOLDINGS LP

 

and

 

THE OTHER PERSONS SET FORTH ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

Section 1.2

Gender

7

 

 

 

ARTICLE II

 

 

 

APPROVAL OF CERTAIN MATTERS

 

 

 

Section 2.1

Approval of Holdings

7

 

 

 

ARTICLE III

 

 

 

TRANSFER

 

 

 

Section 3.1

Transfers and Joinders

9

Section 3.2

Binding Effect on Transferees

9

Section 3.3

Additional Purchases

9

Section 3.4

Charter Provisions

9

Section 3.5

Legend

9

 

 

 

ARTICLE IV

 

 

 

HOLDINGS BOARD REPRESENTATION

 

 

 

Section 4.1

Nominees

10

Section 4.2

Committees

11

 

 

 

ARTICLE V

 

 

 

TERMINATION

 

 

 

Section 5.1

Term

11

Section 5.2

Survival

11

 

 

 

ARTICLE VI

 

 

 

REGISTRATION RIGHTS

 

 

 

Section 6.1

Demand Registration

12

 

--------------------------------------------------------------------------------


 

Section 6.2

Piggyback Registration

14

Section 6.3

Shelf Registration

16

Section 6.4

Withdrawal Rights

17

Section 6.5

Holdback Agreements

18

Section 6.6

Registration Procedures

18

Section 6.7

Registration Expenses

23

Section 6.8

Request for Information

24

Section 6.9

No Grant of Future Registration Rights

24

Section 6.10

Control of Registration Rights

25

 

 

 

ARTICLE VII

 

 

 

INDEMNIFICATION

 

 

 

Section 7.1

General Indemnification

25

Section 7.2

Registration Statement Indemnification

25

Section 7.3

Notice

26

Section 7.4

Defense of Actions

26

Section 7.5

Contribution

27

 

 

 

ARTICLE VIII

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 8.1

Representations and Warranties of Stockholders

27

Section 8.2

Representations and Warranties of the Company

28

 

 

 

ARTICLE IX

 

 

MISCELLANEOUS

 

 

 

Section 9.1

Notices

28

Section 9.2

Interpretation

29

Section 9.3

Severability

29

Section 9.4

Counterparts

29

Section 9.5

Adjustments Upon Change of Capitalization

29

Section 9.6

Entire Agreement; No Third Party Beneficiaries

30

Section 9.7

Further Assurances

30

Section 9.8

Governing Law; Equitable Remedies

30

Section 9.9

Consent to Jurisdiction

30

Section 9.10

Amendments; Waivers

31

Section 9.11

Successors and Assigns

31

Section 9.12

Status

31

Section 9.13

Actions in Other Capacities

32

Section 9.14

Rule 144

32

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Actions

25

Affiliate

1

Agreement

1

Beneficial Owner

1

Board

1

By-Laws

1

Certificate of Incorporation

1

Class A Shares

2

Class B Condition

2

Class B Shares

2

Code

2

Company

1

Company Plan

2

Contract

2

Control

3

Controlled Affiliate

3

Demand

12

Demand Registration

12

Demand Stockholder

3

Equity Interests

3

Equivalent Class A Shares

3

ERISA

2

Exchange Act

3

Filings

3

FINRA

3

Form S-3

16

Free Writing Prospectus

3

Governmental Entity

3

Holdings

1

Incapacity

3

Inspectors

20

IPO

3

IPO Registration Statement

1

IPO Underwriting Agreement

4

Issuer Free Writing Prospectus

4

Losses

25

Material Contract

4

Other Demanding Sellers

15

Other Proposed Sellers

15

Partnership

4

Partnership LP Agreement

4

Partnership LP Unit

4

Permitted Holdings Transferee

4

Permitted Stockholder Transferee

4

Permitted Transferee

5

Person

5

Piggyback Notice

14

Piggyback Registration

14

Piggyback Seller

14

Piggyback Stockholder

5

Proceeding

30

Records

20

Registrable Amount

5

Registrable Securities

5

Registration Expenses

24

Representative

6

Requested Information

24

Requesting Stockholder

12

SEC

6

Secondary Class B Condition

6

Securities Act

6

Selected Courts

30

Selling Holders

18

Shelf Notice

16

Shelf Registration Effectiveness Period

16

Shelf Registration Statement

16

Shelf Underwritten Offering

17

Stockholder Affiliates

4

Stockholders

1

Subsidiary

6

Suspension Period

16

Transfer

6

Underwritten Offering

6

Voting Securities

7

 

iv

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

STOCKHOLDERS AGREEMENT (the “Agreement”), dated as of April 15, 2014, between
Moelis & Company, a Delaware corporation (the “Company”), Moelis & Company
Partner Holdings LP, a Delaware limited partnership (“Holdings”), and the
Persons (as defined herein) set forth on the signature pages hereto (together
with Holdings and all other Persons who become Company stockholders party hereto
in accordance with this Agreement, the “Stockholders”).

 

WHEREAS, in connection with the IPO (as defined herein), the Company and its
Affiliates (as defined herein) intend to consummate the transactions described
in the Registration Statement on Form S-1 (Registration No. 333-194306) (the
“IPO Registration Statement”); and

 

WHEREAS, the Stockholders and the Company desire to address herein certain
relationships among themselves with respect to the Equity Interests in the
Partnership (as defined herein).

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

An “AFFILIATE” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person.

 

“BENEFICIAL OWNERSHIP” has the same meaning given to it in Section 13(d) under
the Exchange Act and the rules thereunder, except that a person will be deemed
to have “beneficial ownership” of all securities that person has the right to
acquire, whether the right is exercisable immediately, only after the passage of
time or only after the satisfaction of conditions and notwithstanding any right
to pay cash in lieu of such securities.  The terms “BENEFICIALLY OWN” and
“BENEFICIAL OWNER” shall have correlative meanings.

 

“BOARD” means the board of directors of the Company.

 

“BY-LAWS” means the by-laws of the Company, as may be amended and/or restated
from time to time.

 

“CERTIFICATE OF INCORPORATION” means the certificate of incorporation of the
Company, as may be amended and/or restated from time to time.

 

--------------------------------------------------------------------------------


 

“CLASS A SHARES” means shares of the Class A Common Stock of the Company and any
equity securities issued or issuable in exchange for or with respect to such
Class A Shares by way of a dividend, split or combination of shares or in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.

 

The “CLASS B CONDITION” shall be deemed to be satisfied for so long as Kenneth
Moelis (i) maintains directly or indirectly ownership of an aggregate of at
least 4,458,445 shares of Class A Shares and Equivalent Class A Shares, each as
adjusted for any stock split, stock dividend, reverse stock split,
recapitalization, business combination, reclassification or similar event, in
each case with such adjustment being determined by the Board; (ii) maintains
directly or indirectly Beneficial Ownership of at least five percent (5%) of the
issued and outstanding Class A Shares (calculated, without duplication, on the
basis that all issued and outstanding Partnership LP Units not held by the
Company or its Subsidiaries had been exchanged for Class A Shares), as adjusted
for any stock split, stock dividend, reverse stock split, recapitalization,
business combination, reclassification or similar event, in each case with such
adjustment being determined by the Board; (iii) has not been convicted of a
criminal violation of a material U.S. federal or state securities law that
constitutes a felony or a felony involving moral turpitude; (iv) is not
deceased; and (v) has not had his employment agreement terminated in accordance
with its terms because of a breach of his covenant to devote his primary
business time and effort to the business and affairs of the Company and its
subsidiaries or because he suffered an Incapacity.

 

“CLASS B SHARES” means shares of the Class B Common Stock of the Company and any
equity securities issued or issuable in exchange for or with respect to such
Class B Shares by way of a dividend, split or combination of shares or in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.

 

“CODE” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

 

“COMPANY PLAN” means each material (i) “employee benefit plan” (within the
meaning of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), (ii) “multiemployer plans” (within the meaning of ERISA
section 3(37)), and (iii) stock purchase, stock option, phantom stock or other
equity-based plan, severance, employment, change-in-control, fringe benefit,
bonus, incentive, deferred compensation and all other employee benefit and
compensation plans, agreements, programs, policies or other arrangements,
whether or not subject to ERISA (including any funding mechanism therefor now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise), under which any current or former employee,
director or consultant of the Company or its Subsidiaries or Controlled
Affiliates (or any of their dependents) has any present or future right to
compensation or benefits or the Company or its Subsidiaries or Controlled
Affiliates has any present or future liability.

 

“CONTRACT” means any legally binding bond, debenture, note, mortgage, indenture,
guarantee, license, lease, purchase or sale order or other contract, commitment,
agreement, instrument, obligation, arrangement, understanding, undertaking,
permit, concession or franchise, in each case, whether contingent or otherwise
and including all amendments thereto.

 

2

--------------------------------------------------------------------------------


 

“CONTROL” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of company securities, by contract or otherwise.

 

A “CONTROLLED AFFILIATE” of any Person means any Affiliate that directly or
indirectly, through one or more intermediaries, is Controlled by such Person.

 

“DEMAND STOCKHOLDER” means any Stockholder that, together with its Permitted
Transferees and their respective Permitted Transferees who are in each case
Stockholders, holds at least a Registrable Amount.

 

“EQUITY INTERESTS” means, with respect to a Stockholder and its Permitted
Transferees, the Partnership LP Units Beneficially Owned by such Stockholder and
its Permitted Transferees as of the date hereof, and all securities which such
securities are exchanged for.

 

“EQUIVALENT CLASS A SHARES” means on any date, the number of Class A Shares
represented by any shares, units, interests, options, warrants, evidence of
indebtedness, stock awards or other securities or awards which by their terms
are directly or indirectly convertible into, exchangeable for, exercisable for
or pursuant to which the holder is entitled to receive Class A Shares, whether
immediately, only after the passage of time or only after the satisfaction of
conditions and notwithstanding any right to pay cash in lieu of Class A Shares.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

 

“FILINGS” means annual, quarterly and current reports and other documents filed
or furnished by the Company or any Subsidiary of the Company under the Exchange
Act; annual reports to stockholders, annual and quarterly statutory statements
of the Company or any Subsidiary of the Company; and any registration
statements, prospectuses and other documents filed or furnished by the Company
or any of its Subsidiaries or Controlled Affiliates under the Securities Act.

 

“FINRA” means the Financial Industry Regulatory Authority Inc.

 

“FREE WRITING PROSPECTUS” means a free writing prospectus, as defined in
Rule 405 under the Securities Act.

 

“GOVERNMENTAL ENTITY” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

 

“INCAPACITY” means, with respect to Mr. Moelis, the entry of an order of
incompetence or of insanity, or permanent physical incapacity or death.

 

“IPO” means the initial public offering of Class A Shares pursuant to an
effective Registration Statement under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

“IPO UNDERWRITING AGREEMENT” means the underwriting agreement, dated as of
April 15, 2014, between the Company and the underwriters named therein.

 

“ISSUER FREE WRITING PROSPECTUS” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

 

“MATERIAL CONTRACT” means:

 

(i)                                     any Contract that would be required to
be filed by the Company as a “material contract” pursuant to Item 601(b)(10) of
Regulation S-K under the Exchange Act or disclosed by the Company on a Current
Report on Form 8-K;

 

(ii)                                  any Contract that limits in any material
respect the ability of the Company or any of its Subsidiaries or Controlled
Affiliates to compete in any line of business or with any Person or in any
geographic area;

 

(iii)                               any Contract with respect to the formation,
creation, operation, management or control of a joint venture, partnership,
limited liability or other similar agreement or arrangement entered into by the
Company or any of its Subsidiaries or Controlled Affiliates; and

 

(iv)                              any Contract involving the acquisition or
disposition, directly or indirectly (by merger or otherwise), of assets or
capital stock or other equity interests for aggregate consideration (in one or a
series of transactions) under such Contract of $20 million or more.

 

“PARTNERSHIP” means Moelis & Company Group LP, a Delaware limited partnership.

 

“PARTNERSHIP LP AGREEMENT” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of April 15, 2014, as may be amended
and/or restated from time to time.

 

“PARTNERSHIP LP UNIT” means a partnership unit in the Partnership designated as
a “Partnership Class A Common Unit” and any equity securities issued or issuable
(including Class A Shares) in exchange for or with respect to such Partnership
Class A Common Units (x) by way of a dividend, split or combination of shares,
(y) in connection with a reclassification, recapitalization, merger,
consolidation or other reorganization or (z) otherwise.

 

“PERMITTED HOLDINGS TRANSFEREE” means, with respect to Holdings (a) any other
Stockholder or (b) Affiliates of Holdings.

 

“PERMITTED STOCKHOLDER TRANSFEREE” means, with respect to a Stockholder (other
than Holdings and its Permitted Transferees) (a) any other Stockholder, (b) such
Stockholder’s Affiliates, (c) any member or general or limited partner of such
Stockholder, (d) any corporation, partnership, limited liability company or
other entity that is an Affiliate of such Stockholder or any member, general or
limited partner of such Stockholder (collectively, “Stockholder Affiliates”),
(e) any general partner, director, limited partner, officer or employee of any
Stockholder Affiliate, or any spouse, lineal descendant, sibling, parent, heir,
executor,

 

4

--------------------------------------------------------------------------------


 

administrator, testamentary trustee, legatee or beneficiary of any of the
foregoing persons described in this clause (e), (f) such Stockholder’s spouse,
(g) a lineal descendant of such Stockholder’s maternal or paternal grandparents,
the spouse of any such descendant or a lineal descendant of any such spouse,
(h) a trustee of a trust (whether inter vivos or testamentary), all of the
current beneficiaries and presumptive remaindermen of which are one or more of
such Stockholder and persons described in clauses (e) through (g) of this
definition, (i) a corporation, limited liability company or partnership, of
which all of the outstanding shares of capital stock or interests therein are
owned by one or more of such Stockholder and Persons described in clauses
(e) through (g) of this definition; provided, however, that any subsequent
Transfer of any portion of the Beneficial Ownership of the entity such that it
is Beneficially Owned in any part by a Person other than a Stockholder and/or a
Person described in clauses (e) through (g) of this definition, will not be
deemed to be a Transfer to a Permitted Stockholder Transferee, (j) an individual
mandated under a qualified domestic relations order and (k) a legal or personal
representative of such Stockholder in the event of his death or Disability (as
defined below). For purpose of this definition:  (i) “lineal descendants” shall
not include individuals adopted after attaining the age of eighteen (18) years
and such adopted Person’s descendants; (ii) “presumptive remaindermen” shall
refer to those Persons entitled to a share of a trust’s assets if it were then
to terminate; and (iv) “Disability” shall refer to any physical or mental
incapacity which prevents a Stockholder (if applicable) from carrying out all or
substantially all of his duties under his employment agreement with the Company
in such capacity for any period of one hundred and twenty (120) consecutive days
or any aggregate period of six (6) months in any twelve (12) month period, as
determined by a majority of the members of the Board (but for the sake of
clarity not including the Stockholder in respect of which the determination is
being made (if applicable)).

 

“PERMITTED TRANSFEREE” means each Permitted Holdings Transferee and each
Permitted Stockholder Transferee.

 

“PERSON” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

 

“PIGGYBACK STOCKHOLDER” means any Stockholder that, together with its Permitted
Transferees and their respective Permitted Transferees who are in each case
Stockholders, Beneficially Owns at least a Registrable Amount.

 

“REGISTRABLE AMOUNT” means a number of Registrable Securities representing at
least one percent (1%) of the aggregate number of Class A Shares issued and
outstanding immediately after the consummation of the IPO (calculated, without
duplication, on the basis that all issued and outstanding Partnership LP Units
designated as “Partnership Class A Common Units” not held by the Company or its
Subsidiaries had been exchanged for shares of Class A Shares).

 

“REGISTRABLE SECURITIES” means any Class A Shares (including upon the exchange
of Partnership LP Units).  As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (x) a registration
statement registering such securities under the Securities Act has been declared
effective and such securities have been sold

 

5

--------------------------------------------------------------------------------


 

or otherwise Transferred by the holder thereof pursuant to such effective
registration statement, (y) such securities are sold in accordance with Rule 144
(or any successor provision) promulgated under the Securities Act or (z) such
securities may be sold to the public in accordance with Rule 144 or (any
successor provision) promulgated under the Securities Act by a Person that is
not an “affiliate” (as defined in Rule 144) of the Company where no conditions
of Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination).

 

“REPRESENTATIVE” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

The “SECONDARY CLASS B CONDITION” shall be deemed to be satisfied for so long as
Mr. Moelis (i) maintains directly or indirectly ownership of an aggregate of at
least 2,229,222 shares of Class A Shares and Equivalent Class A Shares, each as
adjusted for any stock split, stock dividend, reverse stock split,
recapitalization, business combination, reclassification or similar event, in
each case with such adjustment being determined by the Board; (ii) maintains
directly or indirectly Beneficial Ownership of at least five percent (5%) of the
issued and outstanding Class A Shares (calculated, without duplication, on the
basis that all issued and outstanding Partnership LP Units not held by the
Company or its Subsidiaries had been exchanged for Class A Shares), as adjusted
for any stock split, stock dividend, reverse stock split, recapitalization,
business combination, reclassification or similar event, in each case with such
adjustment being determined by the Board; (iii) has not been convicted of a
criminal violation of a material U.S. federal or state securities law that
constitutes a felony or a felony involving moral turpitude; (iv) is not
deceased; and (v) has not had his employment agreement terminated in accordance
with its terms because of a breach of his covenant to devote his primary
business time and effort to the business and affairs of the Company and its
subsidiaries or because he suffered an Incapacity.

 

“SECURITIES ACT” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

“SUBSIDIARY” or “SUBSIDIARIES” means, with respect to any Person, as of any date
of determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“TRANSFER” means, with respect to any securities, to sell, assign, transfer or
otherwise dispose of such securities.

 

“UNDERWRITTEN OFFERING” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

6

--------------------------------------------------------------------------------


 

“VOTING SECURITIES” means Class A Shares, Class B Shares and any other
securities of the Company or any Subsidiary of the Company entitled to vote
generally in the election of directors of the Company.

 

Section 1.2                                    Gender.  For the purposes of this
Agreement, the words “he,” “his” or “himself” shall be interpreted to include
the masculine, feminine and corporate, other entity or trust form.

 

ARTICLE II

 

APPROVAL OF CERTAIN MATTERS

 

Section 2.1                                    Approval of Holdings.

 

(a)                                 So long as the Class B Condition is
satisfied, the Board shall not authorize, approve or ratify any of the following
actions or any plan with respect thereto without the prior approval (which
approval may be in the form of an action by written consent) of Holdings:

 

(i)                                     any incurrence of indebtedness (other
than inter-company indebtedness), in one transaction or a series of related
transactions, by the Company or any of its Subsidiaries or Controlled Affiliates
in an amount in excess of $20 million;

 

(ii)                                  any issuance by the Company or any of its
Subsidiaries or Controlled Affiliates in any transaction or series of related
transactions of equity or equity-related securities (other than preferred stock,
which is addressed by Section 2.1(a)(iii) below) which would represent, after
such issuance, or upon conversion, exchange or exercise, as the case may be, at
least three percent (3%) of the total number of votes that may be cast in the
election of directors of the Company if all issued and outstanding Class A
Shares were present and voted at a meeting held for such purpose (other than
(1) upon issuances of securities pursuant to the Company’s equity incentive plan
described in the IPO Registration Statement (as the same may be supplemented,
amended or restated from time to time), (2) upon the exchange of Partnership LP
Units for securities pursuant to the Certificate of Incorporation and (3) upon
conversion of convertible securities or upon exercise of warrants or options,
which convertible securities, warrants or options are outstanding on the date of
this Agreement or issued in compliance with this Agreement);

 

(iii)                               the issuance of any preferred stock;

 

(iv)                              any equity or debt commitment to invest or
investment or series of related equity or debt commitments to invest or
investments by the Company or any of its Subsidiaries or Controlled Affiliates
in a Person or group of related Persons in an amount greater than $20 million;

 

(v)                                 any entry by the Company or any of its
Subsidiaries or Controlled Affiliates into a new line of business that requires
an investment in excess of $20 million;

 

7

--------------------------------------------------------------------------------


 

(vi)                              the adoption of a stockholder rights plan by
the Company;

 

(vii)                           any removal or appointment of any officer of the
Company that is, or would be, subject to Section 16 of the Exchange Act;

 

(viii)                        any amendment to the Certificate of Incorporation
or By-Laws;

 

(ix)                              any amendment to the Partnership LP Agreement;

 

(x)                                 the renaming of the Company;

 

(xi)                              the adoption of the Company’s annual budget
and business plans and any material amendments thereto;

 

(xii)                           the declaration and payment of any dividend or
other distribution (other than such dividends or other distributions
(i) required to be made pursuant to the terms of any outstanding preferred stock
of the Company or (ii) in connection with the transactions described in the IPO
Registration Statement);

 

(xiii)                        the entry into any merger, consolidation,
recapitalization, liquidation, or sale of the Company or all or substantially
all of the assets of the Company or consummation of a similar transaction
involving the Company (other than a merger, consolidation or similar transaction
solely between or among the Company and one or more direct or indirect
wholly-owned subsidiaries of the Company which transaction would not adversely
impact the rights of Holdings or Mr. Moelis) or entering into any agreement
providing therefor;

 

(xiv)                       voluntarily initiating any liquidation, dissolution
or winding up of the Company or permitting the commencement of a proceeding for
bankruptcy, insolvency, receivership or similar action with respect to the
Company or any of its Subsidiaries or Controlled Affiliates;

 

(xv)                          the entry into or material amendment of any
Material Contract;

 

(xvi)                       the entry into any transaction, or series of similar
transactions or Contract (other than a Company Plan unless otherwise required by
any other provision hereof) that would be required to be disclosed under Item
404 of Regulation S-K under the Exchange Act;

 

(xvii)                    the initiation or settlement of any material Action;
or

 

(xviii)                 changes to the Company’s taxable year or fiscal year.

 

(b)                                 After the Class B Condition ceases to be
satisfied, for so long as the Secondary Class B Condition is satisfied, the
Board shall not authorize, approve or ratify any of the following actions or any
plan with respect thereto without the prior approval (which approval may be in
the form of an action by written consent) of Holdings:

 

8

--------------------------------------------------------------------------------


 

(i)                                     any removal or appointment of the Chief
Executive Officer of the Company;

 

(ii)                                  any amendment to the Certificate of
Incorporation or Bylaws that materially and adversely affects in a
disproportionate manner the rights of Mr. Moelis; or

 

(iii)                               any amendment to the Partnership LP
Agreement that materially and adversely affects in a disproportionate manner the
rights of Mr. Moelis.

 

ARTICLE III

 

TRANSFER

 

Section 3.1                                    Transfers and Joinders.  If a
Stockholder effects any Transfer of Equity Interests to a Permitted Transferee
or any other Person approved by the Company in its sole and absolute discretion,
such Permitted Transferee may, if not a Stockholder, within five (5) days of
such Transfer execute a joinder to this Agreement, in form and substance
reasonably acceptable to the Company, in which such Permitted Transferee agrees
to be a “Stockholder” for all purposes of this Agreement and which provides that
such Permitted Transferee shall be bound by and shall fully comply with the
terms of this Agreement.

 

Section 3.2                                    Binding Effect on Transferees. 
Subject to execution of a joinder to this Agreement with five (5) days of the
applicable Transfer, in form and substance reasonably acceptable to the Company,
pursuant to Section 3.1, such Permitted Transferee shall become a Stockholder
hereunder.

 

Section 3.3                                    Additional Purchases.  Any
Registrable Securities Beneficially Owned by a Stockholder on or after the date
of this Agreement shall have the benefit of and be subject to the terms and
conditions of this Agreement.

 

Section 3.4                                    Charter Provisions.  The parties
hereto shall use their respective reasonable efforts (including voting or
causing to be voted all of the Voting Securities held of record by such party or
Beneficially Owned by such party by virtue of having voting power over such
Voting Securities) so as to prevent any amendment to the Certificate of
Incorporation or By-Laws as in effect as of the date of this Agreement that
would (a) add restrictions to the transferability of the Voting Securities by
Holdings or its Permitted Transferees who remain a “Stockholder” (as such term
is used herein) at the time of such an amendment, which restrictions are beyond
those then provided for in the Certificate of Incorporation, this Agreement or
applicable securities laws or (b) nullify any of the rights of Holdings or its
Permitted Transferees who remain a “Stockholder” (as such term is used herein)
at the time of such amendment, which rights are explicitly provided for in this
Agreement, unless, in each such case, such amendment shall have been approved by
such Stockholder.

 

Section 3.5                                    Legend.  Any certificate
representing Voting Securities issued to a Stockholder shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

9

--------------------------------------------------------------------------------


 

“The shares represented by this certificate are subject to the provisions
contained in the Stockholder Agreement, dated as of April 15, 2014, by and
between Moelis & Company and the stockholders of Moelis & Company described
therein.”

 

The Company shall make customary arrangements to cause any Voting Securities
issued in uncertificated form to be identified on the books of the Company in a
substantially similar manner.

 

ARTICLE IV

 

HOLDINGS BOARD REPRESENTATION

 

Section 4.1                                    Nominees.

 

(a)                                 Until the Class B Condition ceases to be
satisfied, the Company and each Stockholder shall take all reasonable actions
within their respective control (including voting or causing to be voted all of
the Voting Securities held of record by such Stockholder or Beneficially Owned
by such Stockholder by virtue of having voting power over such Voting
Securities, and, with respect to the Company, as provided in Sections 4.1(c) and
(d)) so as to cause to be elected to the Board, and to cause to continue in
office, not more than eleven (11) directors (or such other number of directors
as Holdings may agree to in writing), and at any given time:

 

(i)                                     until the Class B Condition ceases to be
satisfied, a number of directors equal to a majority of the Board shall be
individuals designated by Holdings; and

 

(ii)                                  after the Class B Condition ceases to be
satisfied, for so long as the Secondary Class B Condition is satisfied, a number
of directors (rounded up to the nearest whole number) equal to one quarter of
the Board shall be individuals designated by Holdings.

 

(b)                                 For so long as either the Class B Condition
or the Secondary Class B Condition is satisfied, if Holdings notifies the
Stockholders of its desire to remove, with or without cause, any director
previously designated by it, the Stockholders shall vote or cause to be voted
all of the shares of Voting Securities held of record by such Stockholders or
Beneficially Owned by such Stockholders by virtue of having voting power over
such Voting Securities and take all other reasonable actions within its control
to cause the removal of such director.

 

(c)                                  The Company agrees to include in the slate
of nominees recommended by the Board those persons designated by Holdings in
accordance with Section 4.1(a) and to use its reasonable best efforts to cause
the election of each such designee to the Board, including nominating such
designees to be elected as directors, in each case subject to applicable law.

 

(d)                                 In the event that a vacancy is created at
any time by the death, disability, retirement, resignation or removal of any
director who is designated by Holdings in accordance with Section 4.1(a), the
Company agrees to take at any time and from time to time all actions necessary
to cause the vacancy created thereby to be filled as promptly as practicable by
a new

 

10

--------------------------------------------------------------------------------


 

designee of Holdings.  In the event that the size of the Board is expanded to
more than eleven (11) directors, the Company agrees to take at any time and from
time to time all actions necessary to cause the Board to continue to have the
number of the designees of Holdings that corresponds to the requirements of
Section 4.1(a).

 

(e)                                  In the event that at any time the number of
directors entitled to be designated by Holdings pursuant to
Section 4.1(a) decreases, Holdings and its Permitted Transferees shall take
reasonable actions to cause a sufficient number of designated directors to
resign from the Board at or prior to the end of such designated director’s term
such that the number of designated directors after such resignation(s) equals
the number of directors Holdings would have been entitled to designate pursuant
to Section 4.1(a). Any vacancies created by such resignation may remain vacant
until the next annual meeting of stockholders or filled by a majority vote of
the Board.  Notwithstanding the foregoing, such designated director(s) need not
resign from the Board at or prior to the end of such director’s term if the
Company’s nominating committee recommends the nomination of such director(s) for
election at the next annual meeting coinciding with the end of such director’s
term, or otherwise (and for the avoidance of doubt, such director shall no
longer be considered a designee of Holdings).

 

Section 4.2                                    Committees.  For so long as this
Agreement is in effect, the Company shall take all reasonable actions within its
control at any given time so as to cause to be appointed to any committee of the
Board a number of directors designated by Holdings that is up to the number of
directors that is proportionate (rounding up to the next whole director) to the
representation that Holdings is entitled to designate to the Board under this
Agreement, to the extent such directors are permitted to serve on such
committees under the applicable rules of the SEC and the New York Stock Exchange
or by any other applicable stock exchange. It is understood by the parties
hereto that Holdings shall not be required to have its directors represented on
any committee and any failure to exercise such right in this section in a prior
period shall not constitute any waiver of such right in a subsequent period.

 

ARTICLE V

 

TERMINATION

 

Section 5.1                                    Term.  The terms of this
Agreement shall terminate, and be of no further force and effect:

 

(a)                                 upon the mutual consent of all of the
parties hereto;

 

(b)                                 with respect to Holdings, if the Secondary
Class B Condition ceases to be satisfied; or

 

(c)                                  with respect to each Stockholder (other
than Holdings), at such time after the Secondary Class B Condition ceases to be
satisfied that such Stockholder and its Permitted Transferees who are
Stockholders cease to Beneficially Own a Registrable Amount.

 

Section 5.2                                    Survival.  If this Agreement is
terminated pursuant to Section 5.1, this Agreement shall become void and of no
further force and effect, except for:  (i) the provisions set forth in this
Section 5.2, Section 6.2 (which shall terminate, and be of no further force and
effect,

 

11

--------------------------------------------------------------------------------


 

with respect to each Stockholder, at such time as such Stockholder and its
Affiliates ceases to Beneficially Own a Registrable Amount), Section 6.7,
Article VII, Section 9.8 and Section 9.9; (ii) the rights with respect to the
breach of any provision hereof by the Company; and (iii) any registration rights
vested or obligations accrued as of the date of termination of this Agreement to
the extent, in the case of registration rights so vested, if such Stockholder
ceases to meet the definition of a Stockholder under this Agreement subsequent
to the vesting of such registration rights as a result of action taken by the
Company.

 

ARTICLE VI

 

REGISTRATION RIGHTS

 

Section 6.1                                    Demand Registration.

 

(a)                                 At any time after the date that is one
hundred and eighty (180) days after the date hereof (or such earlier date (i) as
would permit the Company to cause any filings required hereunder to be filed on
the 180th day after the date hereof or (ii) as is permitted by waiver under the
IPO Underwriting Agreement), any Stockholders that on the date a Demand (as
hereinafter defined) is made constitute Demand Stockholders (a “Requesting
Stockholder”) shall be entitled to make a written request of the Company (a
“Demand”) for registration under the Securities Act of a number of Registrable
Securities that, when taken together with the number of Registrable Securities
requested to be registered under the Securities Act by such Requesting
Stockholder’s Permitted Transferees who are Stockholders, equals or is greater
than the Registrable Amount (a “Demand Registration”) and thereupon the Company
will, subject to the terms of this Agreement, use its reasonable best efforts to
effect the registration as promptly as practicable under the Securities Act of:

 

(i)                                     the Registrable Securities which the
Company has been so requested to register by the Requesting Stockholders for
disposition in accordance with the intended method of disposition stated in such
Demand which may be an Underwritten Offering;

 

(ii)                                  all other Registrable Securities which the
Company has been requested to register pursuant to Section 6.1(b); and

 

(iii)                               all Class A Shares which the Company may
elect to register in connection with any offering of Registrable Securities, but
subject to Section 6.1(f);

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Class A Shares, if any, to be so registered.

 

(b)                                 A Demand shall specify:  (i) the aggregate
number of Registrable Securities requested to be registered in such Demand
Registration, (ii) the intended method of disposition in connection with such
Demand Registration, to the extent then known and (iii) the identity of the
Requesting Stockholder (or Requesting Stockholders).  Within five (5) days after
receipt of a Demand, the Company shall give written notice of such Demand to all
other Stockholders.  Subject to Section 6.1(f), the Company shall include in the
Demand Registration

 

12

--------------------------------------------------------------------------------


 

covered by such Demand all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within ten
(10) days after the Company’s notice required by this paragraph has been given. 
Such written request shall comply with the requirements of a Demand as set forth
in this Section 6.1(b).

 

(c)                                  For so long as the Secondary Class B
Condition is satisfied, Holdings shall be entitled to an unlimited number of
Demand Registrations until such time as the Stockholders and their Permitted
Transferees who are Stockholders, together, Beneficially Own less than a
Registrable Amount.  After the Secondary Class B Condition ceases to be
satisfied, each Stockholder shall be entitled to an unlimited number of Demand
Registrations until such time as such Stockholder and its Permitted Transferees
who are Stockholders, together, Beneficially Own less than a Registrable Amount.

 

(d)                                 Demand Registrations shall be on such
registration form of the SEC for which the Company is eligible as shall be
selected by the Requesting Stockholders, including, to the extent permissible,
an automatically effective registration statement or an existing effective
registration statement filed by the Company with the SEC, and shall be
reasonably acceptable to the Company.

 

(e)                                  The Company shall not be obligated to
effect any Demand Registration (A) within ninety (90) days of a “firm
commitment” Underwritten Offering in which all Stockholders were given
“piggyback” rights pursuant to Section 6.2 (subject to Section 6.1(f)) and
provided that at least 50% of the number of Registrable Securities requested by
such Stockholders to be included in such Demand Registration were included,
(B) within ninety (90) day of any other Underwritten Offering pursuant to
Section 6.3(e). In addition, the Company shall be entitled to postpone (upon
written notice to all Stockholders) for a reasonable period of time not to
exceed ninety (90) days in succession the filing or the effectiveness of a
registration statement for any Demand Registration (but no more than twice, or
for more than one hundred and twenty (120) days in the aggregate, in any period
of twelve (12) consecutive months) if the Board determines in good faith and in
its reasonable judgment that the filing or effectiveness of the registration
statement relating to such Demand Registration would cause the disclosure of
material, non-public information that the Company has a bona fide business
purpose for preserving as confidential. In the event of a postponement by the
Company of the filing or effectiveness of a registration statement for a Demand
Registration, the holders of a majority of Registrable Securities held by the
Requesting Stockholders shall have the right to withdraw such Demand in
accordance with Section 6.4.

 

(f)                                   The Company shall not include any
securities other than Registrable Securities in a Demand Registration, except
with the written consent of Stockholders participating in such Demand
Registration that hold a majority of the Registrable Securities included in such
Demand Registration.  If, in connection with a Demand Registration, any managing
underwriter (or, if such Demand Registration is not an Underwritten Offering, a
nationally recognized investment bank engaged in connection with such Demand
Registration) advises the Company, in writing, that, in its opinion, the
inclusion of all of the securities, including securities of the Company that are
not Registrable Securities, sought to be registered in connection with such
Demand Registration would adversely affect the marketability of the Registrable
Securities sought to be sold pursuant thereto, then the Company shall include in
such

 

13

--------------------------------------------------------------------------------


 

registration statement only such securities as the Company is advised by such
underwriter or investment bank can be sold without such adverse effect as
follows and in the following order of priority:  (i) first, up to the number of
Registrable Securities requested to be included in such Demand Registration by
the Stockholders, which, in the opinion of the underwriter can be sold without
adversely affecting the marketability of the offering, pro rata among such
Stockholders requesting such Demand Registration on the basis of the number of
such securities held by such Stockholders and such Stockholders that are
Piggyback Sellers (as defined below); (ii) second, securities the Company
proposes to sell; and (iii) third, all other securities of the Company duly
requested to be included in such registration statement, pro rata on the basis
of the number of such other securities requested to be included or such other
method determined by the Company.

 

(g)                                  Any investment bank(s) that will serve as
an underwriter with respect to such Demand Registration or, if such Demand
Registration is not an Underwritten Offering, any investment bank engaged in
connection therewith, shall be selected (i) by Holdings, for so long as the
Secondary Class B Condition is satisfied, and thereafter (ii) by the Stockholder
participating in such Demand Registration that holds (together with its
Permitted Transferees who are Stockholders) a number of Registrable Securities
included in such Demand Registration constituting a plurality of all Registrable
Securities included in such Demand Registration.

 

Section 6.2                                    Piggyback Registration.

 

(a)                                 Subject to the terms and conditions hereof,
whenever the Company proposes to register any of its equity securities under the
Securities Act (other than a registration by the Company (x) on a registration
statement on Form S-4 or (y) on a registration statement on Form S-8 (or in any
of the cases of (x) or (y) on any successor forms thereto)) (each a “Piggyback
Registration”), whether for its own account or for the account of others, the
Company shall give each Stockholder that on such date constitutes Piggyback
Stockholder prompt written notice thereof (but not less than ten (10) business
days prior to the filing by the Company with the SEC of any registration
statement with respect thereto). Such notice (a “Piggyback Notice”) shall
specify, at a minimum, the number of equity securities proposed to be
registered, the proposed date of filing of such registration statement with the
SEC, the proposed means of distribution, the proposed managing underwriter or
underwriters (if any and if known) and a good faith estimate by the Company of
the proposed minimum offering price of such equity securities.  Upon the written
request of any Person that on the date of such Piggyback Notice constitutes a
Piggyback Stockholder (any such Persons a “Piggyback Seller”) (which written
request shall specify the number of Registrable Securities then presently
intended to be disposed of by such Piggyback Seller), given within five (5) days
after such Piggyback Notice is received by such Person, the Company, subject to
the terms and conditions of this Agreement, shall use its reasonable best
efforts to cause all such Registrable Securities held by Piggyback Sellers with
respect to which the Company has received such written requests for inclusion to
be included in such Piggyback Registration on the same terms and conditions as
the Company’s equity securities being sold in such Piggyback Registration.

 

(b)                                 If, in connection with a Piggyback
Registration, any managing underwriter (or, if such Piggyback Registration is
not an Underwritten Offering, a nationally recognized investment bank engaged in
connection with such Demand Registration) advises the Company in writing that,
in its opinion, the inclusion of all the equity securities sought to be included
in such

 

14

--------------------------------------------------------------------------------


 

Piggyback Registration by (i) the Company, (ii) others who have sought to have
equity securities of the Company registered in such Piggyback Registration
pursuant to rights to demand (other than pursuant to so-called “piggyback” or
other incidental or participation registration rights) such registration (such
Persons being “Other Demanding Sellers”), (iii) the Piggyback Sellers and
(iv) any other proposed sellers of equity securities of the Company (such
Persons being “Other Proposed Sellers”), as the case may be, would adversely
affect the marketability of the equity securities sought to be sold pursuant
thereto, then the Company shall include in the registration statement applicable
to such Piggyback Registration only such equity securities as the Company is so
advised by such underwriter can be sold without such an effect, as follows and
in the following order of priority:

 

(i)                                     if the Piggyback Registration relates to
an offering for the Company’s own account, then (A) first, such number of equity
securities to be sold by the Company as the Company, in its reasonable judgment
and acting in good faith and in accordance with sound financial practice, shall
have determined, (B) second, Registrable Securities of Piggyback Sellers and
securities sought to be registered by Other Demanding Sellers (if any), pro rata
on the basis of the number of Class A Shares proposed to be sold by such
Piggyback Sellers and Other Demanding Sellers and (C) third, other equity
securities held by any Other Proposed Sellers; or

 

(ii)                                  if the Piggyback Registration relates to
an offering other than for the Company’s own account, then (A) first, such
number of equity securities sought to be registered by each Other Demanding
Seller and the Piggyback Sellers pro rata in proportion to the number of Class A
Shares sought to be registered by all such Other Demanding Sellers (if any) and
Piggyback Sellers and (B) second, other equity securities proposed to be sold by
any Other Proposed Sellers or to be sold by the Company as determined by the
Company and with such priorities among them as may from time to time be
determined or agreed to by the Company.

 

(c)                                  In connection with any Underwritten
Offering under this Section 6.2 for the Company’s account, the Company shall not
be required to include a holder’s Registrable Securities in the Underwritten
Offering unless such holder accepts the terms of the underwriting as agreed upon
between the Company and the underwriters selected by the Company.

 

(d)                                 If, at any time after giving written notice
of its intention to register any of its equity securities as set forth in this
Section 6.2 and prior to the time the registration statement filed in connection
with such Piggyback Registration is declared effective, the Company shall
determine for any reason not to register such equity securities, the Company
may, at its election, give written notice of such determination to each
Piggyback Stockholder within five (5) days thereof and thereupon shall be
relieved of its obligation to register any Registrable Securities in connection
with such particular withdrawn or abandoned Piggyback Registration (but not from
its obligation to pay the Registration Expenses in connection therewith as
provided herein); provided, that Stockholders may continue the registration as a
Demand Registration pursuant to the terms of Section 6.1.

 

15

--------------------------------------------------------------------------------


 

Section 6.3                                    Shelf Registration.

 

(a)                                 Subject to Section 6.3(e), and further
subject to the availability of a Registration Statement on Form S-3 or a
successor form, which may be an automatically effective registration statement
at any time the Company is eligible (“Form S-3”), to the Company, Holdings (for
so long as the Secondary Class B Condition is satisfied) or any Stockholder
(after the Secondary Class B Condition has ceased to be satisfied) may by
written notice delivered (which notice can be delivered at any time after the
first anniversary of the date hereof) to the Company (the “Shelf Notice”)
require the Company to (i) file as promptly as practicable (but no later than 30
days after the date the Shelf Notice is delivered), and to use reasonable best
efforts to cause to be declared effective by the SEC at the earliest possible
date permitted under the rules and regulations of the SEC (but no later than 60
days after such filing date), a Form S-3, or (ii) use an existing Form S-3 filed
with the SEC, in each case providing for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act relating to the offer and
sale, from time to time, of the Registrable Securities Beneficially Owned by
such Stockholder (or any of its Permitted Transferees who are Stockholders), as
the case may be, and any other Persons that at the time of the Shelf Notice meet
the definition of a Stockholder who elect to participate therein as provided in
Section 6.3(c) (the “Shelf Registration Statement”).

 

(b)                                 For so long as the Secondary Class B
Condition is satisfied, Holdings, together with its Permitted Transferees, shall
be entitled to require the Company to file an unlimited number of Shelf
Registration Statements until such time as the Stockholders and their Permitted
Transferees who are Stockholders, together, Beneficially Own less than a
Registrable Amount.  After the Secondary Class B Condition ceases to be
satisfied, each Stockholder shall be entitled to require the Company to file an
unlimited number of Shelf Registration Statements until such time as such
Stockholder and its Permitted Transferees who are Stockholders, together,
Beneficially Own less than a Registrable Amount.

 

(c)                                  Within five business days after receipt of
a Shelf Notice pursuant to Section 6.3(a), the Company will deliver written
notice thereof to each Piggyback Stockholder.  Each Piggyback Stockholder may
elect to participate in the Shelf Registration Statement by delivering to the
Company a written request to so participate within ten days after the Shelf
Notice is received by any such Piggyback Stockholder.

 

(d)                                 Subject to Section 6.3(e), the Company will
use reasonable best efforts to keep the Shelf Registration Statement
continuously effective until the date on which all Registrable Securities
covered by the Shelf Registration Statement have been sold thereunder in
accordance with the plan and method of distribution disclosed in the prospectus
included in the Shelf Registration Statement, or otherwise (the “Shelf
Registration Effectiveness Period”).

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled, from time to time,
by providing written notice to the Demand Stockholders who elected to
participate in the Shelf Registration Statement, to require such Demand
Stockholders to suspend the use of the prospectus for sales of Registrable
Securities under the Shelf Registration Statement for a reasonable period of
time not to exceed 90 days in succession or 120 days in the aggregate in any 12
month period (a “Suspension Period”) if the

 

16

--------------------------------------------------------------------------------


 

Board determines in good faith and in its reasonable judgment that it is
required to disclose in the Shelf Registration Statement material, non-public
information that the Company has a bona fide business purpose for preserving as
confidential. Immediately upon receipt of such notice, the Demand Stockholders
covered by the Shelf Registration Statement shall suspend the use of the
prospectus until the requisite changes to the prospectus have been made as
required below.  Any Suspension Period shall terminate at such time as the
public disclosure of such information is made.  After the expiration of any
Suspension Period and without any further request from a Demand Stockholder, the
Company shall as promptly as practicable prepare a post-effective amendment or
supplement to the Shelf Registration Statement or the prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)                                   At any time, and from time-to-time, during
the Shelf Registration Effectiveness Period (except during a Suspension Period),
Holdings (for so long as the Secondary Class B Condition is satisfied) or any
Stockholder (after the Secondary Class B Condition has ceased to be satisfied)
may notify the Company of its intent to sell Registrable Securities covered by
the Shelf Registration Statement (in whole or in part) in an Underwritten
Offering (a “Shelf Underwritten Offering”); provided that the Company shall not
be obligated to participate in more than four Underwritten Offerings during any
twelve-month period. Such notice shall specify (x) the aggregate number of
Registrable Securities requested to be registered in such Shelf Underwritten
Offering and (y) the identity of the Stockholder(s) requesting such Shelf
Underwritten Offering.  Upon receipt by the Company of such notice, the Company
shall promptly comply with the applicable provisions of this Agreement,
including those provisions of Section 6.6 relating to the Company’s obligation
to make filings with the Commission, assist in the preparation and filing with
the SEC of prospectus supplements and amendments to the Shelf Registration
Statement, participate in “road shows,” agree to customary “lock-up” agreements
with respect to the Company’s securities and obtain “comfort” letters, and the
Company shall take such other actions as necessary or appropriate to permit the
consummation of such Shelf Underwritten Offering as promptly as practicable.
Each Shelf Underwritten Offering shall be for the sale of a number of
Registrable Securities equal to or greater than the product of (i) two (2) and
(ii) the Registrable Amount.  In any Shelf Underwritten Offering, the Company
shall select the investment bank(s) and managers that will serve as lead or
co-managing underwriters with respect to the offering of such Registrable
Securities, which shall be reasonably acceptable to the Stockholders
participating in such Shelf Underwritten Offering that hold a majority of the
Registrable Securities included in such Shelf Underwritten Offering.

 

Section 6.4                                    Withdrawal Rights.

 

Any Stockholder having notified or directed the Company to include any or all of
its Registrable Securities in a registration statement under the Securities Act
shall have the right to withdraw any such notice or direction with respect to
any or all of the Registrable Securities designated by it for registration by
giving written notice to such effect to the Company prior to the effective date
of such registration statement.  In the event of any such withdrawal, the
Company shall not include such Registrable Securities in the applicable
registration and such

 

17

--------------------------------------------------------------------------------


 

Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement.  No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each holder of Registrable Securities sought to be registered
notice to such effect and, within ten days following the mailing of such notice,
such holder(s) of Registrable Securities still seeking registration shall, by
written notice to the Company, elect to register additional Registrable
Securities, when taken together with elections to register Registrable
Securities by their Permitted Transferees who are Stockholders, to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn. During such ten day period, the Company shall
not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof.

 

Section 6.5                                    Holdback Agreements.

 

Each Piggyback Seller agrees not to effect any sale or distribution (including
sales pursuant to Rule 144) of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such equity
securities, during any time period reasonably requested by the Company (which
shall not exceed 90 days) with respect to any Underwritten Offering, Demand
Registration or Piggyback Registration (in each case, except as part of such
registration), or, in each case, during any time period (which shall not exceed
180 days) required by any underwriting agreement with respect thereto.

 

Section 6.6                                    Registration Procedures.

 

(a)                                 If and whenever the Company is required to
use reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Sections 6.1, 6.2 and 6.3 the
Company shall as promptly as practicable (in each case, to the extent
applicable):

 

(i)                                     prepare and file with the SEC a
registration statement to effect such registration, cause such registration
statement to become effective at the earliest possible date permitted under the
rules and regulations of the SEC and thereafter use reasonable best efforts to
cause such registration statement to remain effective pursuant to the terms of
this Agreement; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration
(“Selling Holders”) copies of all such documents proposed to be filed, which
documents will be subject to the review and comment of such counsel (it being
understood that counsel to the Selling Holders will conduct its review and
provide any comments promptly);

 

18

--------------------------------------------------------------------------------


 

(ii)                                  prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to such
registration statement and the prospectus used in connection therewith and any
Exchange Act reports incorporated by reference therein as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement until the earlier of such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Selling Holder(s) set forth in such registration statement or
(x) in the case of a Demand Registration pursuant to Section 6.1, the expiration
of 60 days after such registration statement becomes effective, (y) in the case
of a Piggyback Registration pursuant to Section 6.2, the expiration of 60 days
after such registration statement becomes effective or (z) in the case of a
Shelf Registration pursuant to Section 6.3, the Shelf Registration Effectiveness
Period;

 

(iii)                               furnish to each Selling Holder and each
underwriter, if any, of the securities being sold by such Selling Holder such
number of conformed copies of such registration statement and of each amendment
and supplement thereto (in each case including all exhibits), such number of
copies of the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus) and each Free Writing
Prospectus utilized in connection therewith and any other prospectus filed under
Rule 424 under the Securities Act, in conformity with the requirements of the
Securities Act, and any Issuer Free Writing Prospectus and such other documents
as such Selling Holder and underwriter, if any, may reasonably request in order
to facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Holder;

 

(iv)                              use reasonable best efforts to register or
qualify such Registrable Securities covered by such registration statement under
such other securities laws or blue sky laws of such jurisdictions as any Selling
Holder and any underwriter of the securities being sold by such Selling Holder
shall reasonably request, and take any other action which may be reasonably
necessary or advisable to enable such Selling Holder and underwriter to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Selling Holder, except that the Company shall not for any such
purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (iv) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;

 

(v)                                 use reasonable best efforts to cause such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and, if no such securities are
so listed, use commercially reasonable efforts to cause such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ Stock
Market;

 

(vi)                              use reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other

 

19

--------------------------------------------------------------------------------


 

governmental agencies or authorities as may be necessary to enable the Selling
Holder(s) thereof to consummate the disposition of such Registrable Securities;

 

(vii)                           in connection with an Underwritten Offering,
obtain for each Selling Holder and underwriter:

 

(A)                               an opinion of counsel for the Company,
covering the matters customarily covered in opinions requested in Underwritten
Offerings and such other matters as may be reasonably requested by such Selling
Holder and underwriters, and

 

(B)                               a “comfort” letter (or, in the case of any
such Person which does not satisfy the conditions for receipt of a “comfort”
letter specified in AU Section 634 of the AICPA Professional Standards, an
“agreed upon procedures” letter) signed by the independent registered public
accountants who have certified the Company’s financial statements included in
such registration statement (and, if necessary, any other independent registered
public accountant of any Subsidiary of the Company or any business acquired by
the Company from which financial statements and financial data are, or are
required to be, included in the registration statement);

 

(viii)                        promptly make available for inspection by any
Selling Holder, any underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained by any such Selling Holder or underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing unless prior to furnishing any such information with
respect to (i) or (ii) such holder of Registrable Securities requesting such
information agrees, and causes each of its Inspectors, to enter into a
confidentiality agreement on terms reasonably acceptable to the Company; and
provided, further, that each holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

 

20

--------------------------------------------------------------------------------


 

(ix)          promptly notify in writing each Selling Holder and the
underwriters, if any, of the following events:

 

(A)          the filing of the registration statement, the prospectus or any
prospectus supplement related thereto, any Issuer Free Writing Prospectus or
post-effective amendment to the registration statement, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;

 

(B)          any request by the SEC for amendments or supplements to the
registration statement or the prospectus or for additional information;

 

(C)          the issuance by the SEC or any of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;

 

(D)          when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the registration statement; and

 

(E)           the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any Proceeding for such purpose;

 

(x)           notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
at the request of any Selling Holder, promptly prepare and furnish to such
Selling Holder a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

 

(xi)          use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;

 

(xii)         otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to Selling
Holders, as promptly as practicable, an earnings statement of the Company
covering the period of at least 12 months, but not more than 18 months,
beginning with the first day of the Company’s first full quarter after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

21

--------------------------------------------------------------------------------


 

(xiii)        use its reasonable best efforts to assist Stockholders who made a
request to the Company to provide for a third party “market maker” for the
Class A Shares; provided, however, that the Company shall not be required to
serve as such “market maker”;

 

(xiv)        cooperate with any Selling Holder and any underwriters and the
managing underwriter to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law), if necessary or appropriate, representing securities sold under
any registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or such
Selling Holders may request and keep available and make available to the
Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates, if necessary or appropriate;

 

(xv)         have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its reasonable
best efforts to cooperate as reasonably requested by the Selling Holders and the
underwriters in the offering, marketing or selling of the Registrable
Securities;

 

(xvi)        have appropriate officers of the Company, and cause representatives
of the Company’s independent registered public accountants, to participate in
any due diligence discussions reasonably requested by any Selling Holder or any
underwriter;

 

(xvii)       if requested by any underwriter, agree, and cause the Company and
any directors or officers of the Company to agree, to be bound by customary
“lock-up” agreements restricting the ability to dispose of Company securities;

 

(xviii)      if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;

 

(xix)        cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter that is required to be undertaken in accordance with the rules and
regulations of FINRA;

 

(xx)         otherwise use reasonable best efforts to cooperate as reasonably
requested by the Selling Holders and the underwriters in the offering, marketing
or selling of the Registrable Securities;

 

(xxi)        otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and all reporting requirements under
the rules and regulations of the Exchange Act; and

 

22

--------------------------------------------------------------------------------


 

(xxii)       use reasonable best efforts to take any action requested by the
Selling Holders, including any action described in clauses (i) through
(xxi) above to prepare for and facilitate any “over-night deal” or other
proposed sale of Registrable Securities over a limited timeframe.

 

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.

 

Without limiting any of the foregoing, in the event that the offering of
Registrable Securities is to be made by or through an underwriter, the Company
shall enter into an underwriting agreement with a managing underwriter or
underwriters containing representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers. In connection with any offering of Registrable
Securities registered pursuant to this Agreement, the Company shall furnish to
the underwriter, if any (or, if no underwriter, the Selling Holder), unlegended
certificates representing ownership of the Registrable Securities being sold
(unless, in the Company’s sole discretion, such Registrable Securities are to be
issued in uncertificated form pursuant to the customary arrangements for issuing
shares in such form), in such denominations as requested and instruct any
transfer agent and registrar of the Registrable Securities to release any stop
transfer order with respect thereto.

 

(b)           Each Selling Holder agrees that upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 6.6(a)(ix), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 6.6(a)(ix) and, if so directed by the Company, deliver
to the Company, at the Company’s expense, all copies, other than permanent file
copies, then in such Selling Holder’s possession of the prospectus current at
the time of receipt of such notice relating to such Registrable Securities. In
the event the Company shall give such notice, any applicable 60 day or two year
period during which such registration statement must remain effective pursuant
to this Agreement shall be extended by the number of days during the period from
the date of giving of a notice regarding the happening of an event of the kind
described in Section 6.6(a)(ix) to the date when all such Selling Holders shall
receive such a supplemented or amended prospectus and such prospectus shall have
been filed with the SEC.

 

Section 6.7            Registration Expenses.

 

All expenses incident to the Company’s performance of, or compliance with, its
obligations under this Agreement including (i) (A) all registration and filing
fees, all fees and expenses of compliance with securities and “blue sky” laws,
(B) all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in NASD Rule 2720 or the equivalent
rule incorporated into the FINRA rulebook), (C) all fees and expenses of
compliance

 

23

--------------------------------------------------------------------------------


 

with securities and “blue sky” laws, (D) all printing (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with the Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by a holder of Registrable Securities) and
copying expenses, (E) all messenger and delivery expenses, (F) all fees and
expenses of the Company’s independent certified public accountants and counsel
(including with respect to “comfort” letters, “agreed-on-procedure” letter and
opinions), (G) fees and expenses of one counsel to the Stockholders selling in
such registration (which firm shall be selected by the Stockholders selling in
such registration that hold a majority of the Registrable Securities included in
such registration, provided that such counsel is reasonably acceptable to the
Company) and (H) except as otherwise provided in this Section 6.7, the fees and
expenses (including transfer taxes) of every nationally recognized investment
bank engaged in connection with a Demand Registration or a Piggyback
Registration that is not an Underwritten Offering (collectively, the
“Registration Expenses”) and (ii) any expenses described in clauses
(i)(A) through (i)(H) above incurred in connection with the marketing and sale
of Registrable Securities shall be borne by the Company, regardless of whether a
registration is effected, marketing is commenced or a sale is made, provided
that, in the case of clauses (i) and (ii), the Company shall not bear fees or
expenses under clauses (i)(G) and (i)(H) with respect to (x) a Stockholder who
withdraws a request to include any Registrable Securities in any registration or
offering under this Article VI or any Underwritten Offering if, during the
twelve (12) months prior to such Underwritten Offering, two or more other
Underwritten Offerings have been effected pursuant to this Article VI. The
Company will pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any annual audit and the expense of any liability insurance) and the expenses
and fees for listing the securities to be registered on each securities exchange
and included in each established over-the-counter market on which similar
securities issued by the Company are then listed or traded.  Each Selling Holder
shall pay its portion of all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale of such Selling Holder’s Registrable
Securities pursuant to any registration.

 

Section 6.8            Request for Information.  Not less than five business
days before the expected filing date of each registration statement pursuant to
this Agreement, the Company shall notify each Stockholder who has timely
provided the requisite notice hereunder entitling the Stockholder to register
Registrable Securities in such registration statement of the information,
documents and instruments from such Stockholder that the Company or any
underwriter reasonably requests in connection with such registration statement,
including, but not limited to a questionnaire, custody agreement, power of
attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second day
before the expected filing date, the Requested Information from such
Stockholder, the Company may file the Registration Statement without including
Registrable Securities of such Stockholder.  The failure to so include in any
registration statement the Registrable Securities of a Stockholder (with regard
to that registration statement) shall not in and of itself result in any
liability on the part of the Company to such Stockholder.

 

Section 6.9            No Grant of Future Registration Rights.  The Company
shall not grant any shelf, demand, piggyback or incidental registration rights
that are senior to the rights granted to the Stockholders hereunder to any other
Person without the prior written consent of Piggyback Sellers holding a majority
of the Registrable Securities held by all Piggyback Sellers.

 

24

--------------------------------------------------------------------------------


 

Section 6.10          Control of Registration Rights.  For the avoidance of
doubt, until the Secondary Class B Condition ceases to be satisfied, any and all
rights and remedies of a Stockholder (other than Holdings) under this Article VI
may only be exercised or enforced by such Stockholder with the prior approval of
Holdings and Holdings shall have the right to enforce all such rights and
remedies hereunder on behalf of such Stockholder.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1            General Indemnification.  The Company agrees to indemnify
and hold harmless each Stockholder and its Affiliates and their respective
officers, directors, employees, managers, partners and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such Selling Holder or such other indemnified
Person against any and all losses, claims, damages, liabilities and expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses) (collectively, the “Losses”), in each case, based on, arising out
of, resulting from or in connection with any claim, action, cause of action,
suit, proceeding or investigation, whether civil, criminal, administrative,
investigative or other (collectively, “Actions”), based on, arising out of,
pertaining to or in connection with (i) the ownership or the operation of the
assets or properties, and the operation or conduct of the business of, including
contracts entered into by, the Company, whether before, on or after the date
hereof (ii) any other activity that the Company or its Subsidiaries or
Controlled Affiliates engages in and (iii) any untrue statement or alleged
untrue statement of a material fact contained in any Filing or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, other than
misstatements or omissions made in reliance on information relating to and
furnished by Holdings in writing expressly for use in the preparation of such
Filing. The indemnity agreement contained in this Section 7.1 shall be
applicable whether or not any Action or the facts or transactions giving rise to
such Action arose prior to, on or subsequent to the date of this Agreement.

 

Section 7.2            Registration Statement Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Selling Holder and officers, directors, employees,
managers, members, partners and Affiliates from and against all Losses caused
by, resulting from or relating to any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement, any
Issuer Free Writing Prospectus, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission (or alleged omission) of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as the same are caused by any information
furnished in writing to the Company by such Selling Holder expressly for use
therein. In connection with an Underwritten Offering and without limiting any of
the Company’s other obligations under this Agreement, the Company shall also
indemnify such underwriters, their officers, directors, employees and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with

 

25

--------------------------------------------------------------------------------


 

respect to the indemnification (and exceptions thereto) of the holders of
Registrable Securities being sold. Reimbursements payable pursuant to the
indemnification contemplated by this Section 7.2(a) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.

 

(b)           In connection with any registration statement in which a holder of
Registrable Securities is participating, each such Selling Holder will furnish
to the Company in writing information regarding such Selling Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, officers, employees and agents and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company or such other indemnified Person against all
Losses caused by any untrue statement of material fact contained in the
registration statement, Issuer Free Writing Prospectus, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.

 

Section 7.3            Notice.  Any Person entitled to indemnification hereunder
shall give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification; provided, however, the failure to
give such notice shall not release the indemnifying party from its obligation,
except to the extent that the indemnifying party has been materially prejudiced
by such failure to provide such notice on a timely basis.

 

Section 7.4            Defense of Actions.  In any case in which any such action
is brought against any indemnified party, and it notifies an indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (ii) the indemnifying party shall have
failed within a reasonable period of time to assume such defense and the

 

26

--------------------------------------------------------------------------------


 

indemnified party is or is reasonably likely to be prejudiced by such delay, in
either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an Action effected without its consent.  The indemnifying party
shall lose its right to defend, contest, litigate and settle a matter if it
shall fail to diligently contest such matter (except to the extent settled in
accordance with the next following sentence).  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Action.  Any Losses for which an indemnified
party is entitled to indemnification or contribution under this Article VII
shall be paid by the indemnifying party to the indemnified party as such Losses
are incurred.  The indemnity and contribution agreements contained in this
Article VII shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any indemnified party, the
Company, its directors or officers, or any person controlling the Company, and
(ii) any termination of this Agreement.  The parties hereto shall, and shall
cause their respective Subsidiaries or Controlled Affiliates to, cooperate with
each other in a reasonable manner with respect to access to unprivileged
information and similar matters in connection with any Action.  The provisions
of this Article VII are for the benefit of, and are intended to create third
party beneficiary rights in favor of, each of the indemnified parties referred
to herein.

 

Section 7.5            Contribution.  If recovery is not available under the
foregoing indemnification provisions for any reason or reasons, any Person who
would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons.  In determining the amount of contribution to which the
respective Persons are entitled, there shall be considered the Persons’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances.  It is hereby agreed that it would not necessarily be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.  Notwithstanding the foregoing, no Selling Holder or
transferee thereof shall be required to make a contribution in excess of the net
amount received by such holder from its sale of Registrable Securities in
connection with the offering that gave rise to the contribution obligation.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

Section 8.1            Representations and Warranties of Stockholders.  Each
Stockholder represents and warrants to the Company that (a) it is duly
authorized to execute, deliver and perform this Agreement; (b) this Agreement
has been duly executed by such Stockholder and is a valid and binding agreement
of such Stockholder, enforceable against such Stockholder in

 

27

--------------------------------------------------------------------------------


 

accordance with its terms; (c) the execution, delivery and performance by
Stockholder of this Agreement does not violate or conflict with or result in a
breach of or constitute (or with notice or lapse of time or both constitute) a
default under any agreement to which such Stockholder is a party or, if the
Stockholder is an entity, the organizational documents of such Stockholder; and
(d) such Stockholder has good and marketable title to the Partnership LP Units
owned by it as of the date hereof free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind, other than pursuant
to this Agreement and the Partnership LP Agreement.

 

Section 8.2            Representations and Warranties of the Company.  the
Company represents and warrants to Holdings that (a) the Company is duly
authorized to execute, deliver and perform this Agreement; (b) this Agreement
has been duly authorized, executed and delivered by the Company and is a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms; and (c) the execution, delivery and performance by
the Company of this Agreement does not violate or conflict with or result in a
breach by the Company of or constitute (or with notice or lapse of time or both
constitute) a default by the Company under the Certificate of Incorporation or
By-Laws, any existing applicable law, rule, regulation, judgment, order, or
decree of any Governmental Entity exercising any statutory or regulatory
authority of any of the foregoing, domestic or foreign, having jurisdiction over
the Company or any of its Subsidiaries or Controlled Affiliates or any of their
respective properties or assets, or any agreement or instrument to which the
Company or any of its Subsidiaries or Controlled Affiliates is a party or by
which the Company or any of its Subsidiaries or Controlled Affiliates or any of
their respective properties or assets may be bound.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1            Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile
(provided a copy is thereafter promptly delivered as provided in this
Section 9.1) or nationally recognized overnight courier, addressed to such party
at the address or facsimile number set forth below or such other address or
facsimile number as may hereafter be designated in writing by such party to the
other parties:

 

(a) If to the Company, to:

 

Moelis & Company
399 Park Avenue, 5th Floor
New York, New York 10022
Phone:   (212) 883-3800
Fax:        (212) 880-4260
Attention:  General Counsel

 

28

--------------------------------------------------------------------------------


 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Phone:   (212) 735-3000
Fax:        (212) 735-2000
Attention:  Joseph A. Coco, Esq.

 

(b) if to Holdings, to:

 

the address and facsimile number set forth in the records of the Company.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by email, facsimile, with
confirmation received, to the email addresses or facsimile numbers specified
above (or at such other address or facsimile number for a party as shall be
specified by like notice).  Any notice delivered by any party hereto to any
other party hereto shall also be delivered to each other party hereto
simultaneously with delivery to the first party receiving such notice.

 

Section 9.2            Interpretation.  The headings contained in this Agreement
are for convenience of reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “included”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

 

Section 9.3            Severability.  The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Agreement, or the application thereof to any person or
entity or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

Section 9.4            Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
shall, taken together, be considered one and the same agreement, it being
understood that both parties need not sign the same counterpart.

 

Section 9.5            Adjustments Upon Change of Capitalization.  In the event
of any change in the outstanding Class A Shares and Class B Shares, as
applicable, by reason of dividends, splits, reverse splits, spin-offs,
split-ups, recapitalizations, combinations, exchanges of shares and the like,
the term “Class A Shares” and “Class B Shares” shall refer to and include the
securities received or resulting therefrom, but only to the extent such
securities are received in exchange for or in respect of Class A Shares and
Class B Shares, as applicable.

 

29

--------------------------------------------------------------------------------


 

Section 9.6            Entire Agreement; No Third Party Beneficiaries.  This
Agreement (a) constitutes the entire agreement and supersedes all other prior
agreements, both written and oral, among the parties with respect to the subject
matter hereof and (b) is not intended to confer upon any Person, other than the
parties hereto, except as provided in Article VII, any rights or remedies
hereunder.

 

Section 9.7            Further Assurances.  Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other party hereto to give
effect to and carry out the transactions contemplated herein.  Without limiting
the generality of the foregoing, each of the Stockholders (i) acknowledges that
such Stockholder will prepare and file with the SEC filings under the Exchange
Act, including under Section 13(d) of the Exchange Act, relating to its
Beneficial Ownership of Voting Securities and (ii) agrees to use its reasonable
efforts to assist and cooperate with the other parties in promptly preparing,
reviewing and executing any such filings under the Exchange Act, including any
amendments thereto.

 

Section 9.8            Governing Law; Equitable Remedies.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF).  The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with its
specific terms or was otherwise breached.  It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable remedies to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any of the Selected Courts (as
defined below), this being in addition to any other remedy to which they are
entitled at law or in equity.  Any requirements for the securing or posting of
any bond with respect to such remedy are hereby waived by each of the parties
hereto.  Each party further agrees that, in the event of any action for an
injunction or other equitable remedy in respect of such breach or enforcement of
specific performance, it will not assert the defense that a remedy at law would
be adequate.

 

Section 9.9            Consent to Jurisdiction.  With respect to any suit,
action or proceeding (“Proceeding”) arising out of or relating to this Agreement
or any transaction contemplated hereby each of the parties hereto hereby
irrevocably (i) submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York or the Court of Chancery
located in the State of Delaware, County of Newcastle (the “Selected Courts”)
and waives any objection to venue being laid in the Selected Courts whether
based on the grounds of forum non conveniens or otherwise and hereby agrees not
to commence any such Proceeding other than before one of the Selected Courts;
provided, however, that a party may commence any Proceeding in a court other
than a Selected Court solely for the purpose of enforcing an order or judgment
issued by one of the Selected Courts; (ii) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Company or Holdings at their respective addresses referred to in
Section 9.1; provided, however, that nothing herein shall affect the right of
any party hereto to serve process in any other manner permitted by law; and
(iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT

 

30

--------------------------------------------------------------------------------


 

(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 9.10          Amendments; Waivers.

 

(a)           No provision of this Agreement may be amended or waived unless
such amendment or waiver is in writing and signed, in the case of an amendment,
by the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 9.11          Successors and Assigns.  Except as otherwise provided
herein, all the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the respective
successors and permitted assigns of the parties hereto.  No Stockholder may
assign any of its rights hereunder to any Person other than a Permitted
Transferee.  Each Permitted Transferee of any Stockholder shall be subject to
all of the terms of this Agreement, and by taking and holding such shares such
Person shall be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to comply with all of the terms and provisions
of this Agreement; provided, however, no transfer of rights permitted hereunder
shall be binding upon or obligate the Company unless and until (i) if required
under Section 3.1, the Company shall have received written notice of such
transfer and the joinder of the transferee provided for in Section 3.1, and
(ii) such transferee can establish Beneficial Ownership or ownership of record
of a Registrable Amount (whether individually or together with its Affiliates
that are Stockholders or transferees of Stockholders and, if applicable, its
other Permitted Transferees that are Stockholders or transferees of
Stockholders). Notwithstanding the foregoing, no successor or assignee of the
Company shall have any rights granted under this Agreement until such Person
shall acknowledge its rights and obligations hereunder by a signed written
statement of such Person’s acceptance of such rights and obligations.

 

Section 9.12          Status.  Holdings shall not be deemed to be a member of a
“group” (as such term is defined in Section 13D of the Exchange Act), and
Holdings shall not be deemed to “beneficially own” (as such term is defined in
Section 13D of the Exchange Act) Class A Shares owned by any other Stockholder,
because of this Agreement or any provision hereof.

 

31

--------------------------------------------------------------------------------


 

Section 9.13          Actions in Other Capacities.  Nothing in this Agreement
shall limit, restrict or otherwise affect any actions taken by Holdings in its
capacity as an stockholder, partner, member or member of the Company or any of
its Subsidiaries or Controlled Affiliates.

 

Section 9.14          Rule 144.  The Company covenants and agrees that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
it is not required to file such reports, it will, upon the request of any holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales in compliance with Rule 144 under the Securities Act),
and it will take such further reasonable action, to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule 144 may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC. Upon the reasonable request of any holder of Registrable Securities, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and filing requirements.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

 

MOELIS & COMPANY

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name: Osamu Watanabe

 

 

Title: General Counsel

 

 

 

 

 

 

 

MOELIS & COMPANY PARTNER HOLDINGS LP

 

 

 

 

 

 

 

By:

Moelis & Company Holdings GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name: Osamu Watanabe

 

 

Title: General Counsel

 

--------------------------------------------------------------------------------


 

 

KENNETH MOELIS

 

 

 

 

/s/ Kenneth Moelis

 

 

 

 

 

 

 

THE MOELIS IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Kenneth Moelis

 

 

Name: Kenneth Moelis

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

THE MOELIS FAMILY TRUST

 

 

 

 

 

 

By:

/s/ Kenneth Moelis

 

 

Name: Kenneth Moelis

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------